Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Earlene M. Snowden appeals the district court’s order granting Defendant’s motion to dismiss and denying Snowden’s motion for summary judgment, application for writ of audita querela, emergency application for ex parte temporary injunction, and motion for subpoena. Snowden has also filed in this court a motion for summary judgment, seeking judgment against Defendant on the basis of fraud and theft. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order for the reasons stated by the district court. Snowden v. Heaslewood, No. 8:08-cv-00674-DKC (D.Md. March 23, 2009). We also deny Snowden’s motion for summary judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.